ITEMID: 001-70681
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF TANRIKOLU AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Not necessary to examine Art. 6-3-c;Non-pecuniary damage - finding of violation sufficient;Costs and expenses partial award - domestic and Convention proceedings
TEXT: 4. The applicants, Temer Tanrıkolu, İbrahim Bağdu, M. Emin Tanrıkolu, Mehmet Tayşun, A. Menaf Akyol, M. Emin Tayşun, Lokman Akyol, Hamo Tayşun, Ramazan Atak, Hıdır Şengil, Methi Tayşun, Abdurrahman Mungan, M. Sait Çek, Faruk Dilek, Ramazan Tanrıkolu, Hasan Arsu and Abdulaziz Arsu, are Turkish nationals, who were born in 1977, 1948, 1960, 1956, 1950, 1953, 1971, 1950, 1960, 1977, 1973, 1975, 1964, 1974, 1975, 1949 and 1973 respectively. They all live in Silopi in south-east Turkey.
5. Between November 1992 and February 1993 the applicants were taken into police custody in Silopi by policemen on suspicion of aiding and abetting an illegal organisation, namely the PKK.
6. At the end of their police custody, the applicants were brought before the Şırnak Magistrate's Court in Criminal Matters and were subsequently placed in detention on remand.
7. On an unspecified date in 1993 the public prosecutor at the Diyarbakır State Security Court filed a bill of indictment. He accused the applicants of aiding and abetting an illegal organisation, and called for them to be sentenced pursuant to Article 169 of the Criminal Code.
8. The applicants were all released pending trial.
9. On 6 February 1996 the Diyarbakır State Security Court, which was composed of three judges including a military judge, found the applicants guilty as charged and sentenced them to different terms of imprisonment, ranging between two years and six months and three years and nine months.
10. On 9 June 1997 the Court of Cassation, upholding the Diyarbakır State Security Court's reasoning and assessment of evidence, dismissed the applicants' request for appeal.
11. A full description of the domestic law may be found in Özel v. Turkey (no. 42739/98, §§ 20-21, 7 November 2002).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
